August 31, 2006


Mr. Michael S. Hull
Hull Hendricks & MacRae, L. L. P.
221 West Sixth Street, Suite 2000
Austin, TX 78701
Ms. Cynthia T. Sheppard
Post Office Box 67
Cuero, TX 77954

RE:   Case Number:  05-0521
      Court of Appeals Number:  13-03-00481-CV
      Trial Court Number:  99-CV-300

Style:      BLUE CROSS BLUE SHIELD OF TEXAS AND HEALTH CARE SERVICE
      CORPORATION, A MUTUAL LEGAL RESERVE COMPANY
      v.
      XAVIER DUENEZ AND WIFE, IRENE DUENEZ, INDIVIDUALLY AND AS NEXT
      FRIENDS OF ASHLEY DUENEZ, A MINOR

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the  Court  vacates  the  court  of  appeals'
judgment and dismisses the case for want of jurisdiction.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Cathy Wilborn    |
|   |Ms. Anita Fricke     |
|   |Mr. Jefferson (Jim)  |
|   |E. Boyt              |